 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
      SERGEY KISLYANKA, et al.,
 8
                                                               NO. C19-0673RSL
                            Plaintiffs,
 9                   v.                                        ORDER DENYING MOTION FOR
10
                                                               RECONSIDERATION
      CLEAR RECON CORP., et al.,
11                          Defendants.
12

13

14          On October 2, 2019, the Court granted Wells Fargo’s motion to dismiss. Dkt. # 15.
15
     Plaintiffs filed a timely motion for reconsideration in which they argue that the Court manifestly
16
     erred when it found that the original lender, World Savings Bank, changed its name to Wachovia
17
     Mortgage and when it gave undue weight to distinguishable authority. Motions for
18

19   reconsideration are disfavored in this district and will be granted only upon a “showing of

20   manifest error in the prior ruling” or “new facts or legal authority which could not have been
21   brought to [the Court’s] attention earlier with reasonable diligence.” LCR 7(h)(1). Plaintiffs have
22
     not met their burden. Their criticisms do not invalidate or otherwise call into question the
23
     Court’s legal conclusions, namely that (1) Wells Fargo is entitled to enforce the Note because (a)
24
     the Note is bearer paper held by Wells Fargo and (b) Wells Fargo is the legal successor to the
25

26   original lender and (2) securitization of a mortgage does not nullify the underlying debt

27   obligation or the holder’s right to enforce it.
28
     ORDER DENYING MOTION
     FOR RECONSIDERATION - 1
 1          Plaintiffs also argue that they should be given leave to amend their claims against Wells
 2   Fargo. As the Court previously stated, although the claims against Wells Fargo have been
 3
     dismissed, this action continues as to Clear Recon Corp. In this context, leave to amend will not
 4
     be blindly granted. If plaintiffs believe they can, consistent with their Rule 11 obligations,
 5

 6   amend the complaint to remedy the pleading and legal deficiencies that doomed their claims

 7   against Wells Fargo, they may file a motion to amend and attach a proposed pleading for the
 8   Court’s (and defendants’) consideration as required by LCR 15.
 9

10
            For all of the foregoing reasons, plaintiffs’ motion for reconsideration (Dkt. # 17) is
11
     DENIED.
12

13
            Dated this 30th day of October, 2019.
14

15
                                                A
                                                Robert S. Lasnik
                                                United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER DENYING MOTION
     FOR RECONSIDERATION - 2
